       Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 1 of 37



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              BID PROTEST

AMAZON WEB SERVICES, INC.,                    )
                                              )
             Plaintiff,                       )
                                              )
             v.                               )
                                              )
THE UNITED STATES,                            )
                                              )                No. 19-1796C
             Defendant,                       )       (Judge Patricia E. Campbell-Smith)
                                              )
             and                              )
                                              )
MICROSOFT CORPORATION,                        )
                                              )
             Intervenor-defendant.            )

             INDEX TO THE AMENDED ADMINISTRATIVE RECORD

Tab        Document                                                                 Page

           ADMINISTRATIVE RECORD IN ORACLE AMERICA, INC. V.
             UNITED STATES AND AMAZON WEB SERVICES, INC.,
                           COFC NO. 18-1880C

           Government Accountability Office (GAO) Agency Report Exhibits

   1       Request for Proposal (RFP) HQ00334-18-R-0077 Sections A-M,
           dated July 26, 2018                                                       1

   2       RFP Attachment J-6 to Original JEDI Solicitation: Cyber Security          98
           Plan

   3       RFP Attachment J-7 to Original JEDI Solicitation: DD Form 254            114

   4       RFP Attachment J-8 to Original JEDI Solicitation: Definitions            120

   5       RFP Attachment J-9 to Original JEDI Solicitation: Contract Data          126
           Requirements Lists (CDRL)
              •    CDRL-1 Contract Monthly Progress Report (J-9)
              •    CDRL-2 Transition Out Plan
              •    CDRL-3 Contract Security Management Plan
              •    CDRL-4 Technology Refresh Plan


                                             1
    Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 2 of 37



           •   CDRL-5 System Administrator Training Material
           •   CDRL-6 Role-Based User Training Materials
           •   CDRL-7 Portability Plan
           •   CDRL-8 Contract Ordering Guide
           •   CDRL-9 Change Management Roadmap
           •   CDRL-10 Quality Control Plan
           •   CDRL-11 Security Authorization Package
           •   CDRL-12 Technical Report
           •   CDRL-13 Small Business Reporting
           •   CDRL-14 Portability Test
           •   CDRL-15 Task Order Monthly Progress Report
           •   CDRL-16 Meeting Materials

6       RFP Attachment J-10: Small Business Participation Commitment      177
        Document

7       RFP Attachment L-1: Statement of Objectives                       178

8       RFP Attachment L-2: Price Scenarios                               198

9       RFP Attachment L-3: Task Order 001 Performance Work Statement     218

10      RFP Attachment L-4: Task Order 002 Performance Work Statement     225

11      RFP Attachment L-5: Price Scenario Build-Up Template              226

12      RFP Attachment L-6: Small Business Subcontracting Plan Template   298

13      RFP Attachment L-7: Organizational Conflict of Interest (OCI)     307
        Analysis/Disclosure Form

14      RFP Attachment L-8: Performance Work Statement/Statement of       309
        Objectives Crosswalk Matric

15      RFP Attachment L-9: Company Non-Disclosure Agreement for JEDI     316
        Cloud

16      Determination and Findings for Authority to Award a Task Order    318
        Contract to a Single Source, dated July 19, 2018

17      Joint Requirements Oversight Council Memorandum regarding Joint   321
        Characteristics and Considerations for Accelerating to Cloud
        Architecture and Services, dated December 22, 2017

18      JEDI Cloud Industry Day Power Point, dated March 7, 2018          336



                                          2
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 3 of 37




19   Memoranda regarding JEDI Acquisition Process and Release of           361
     Solicitation, dated March 5, 2018, and July 19, 2018

20   Market Research Report, dated March 27, 2018 (PROTECTED)              365

21   Business Case Analysis, dated April 11, 2018 (PROTECTED)              397

22   Pricing Scenario Analysis as of May 17, 2018 (PROTECTED)              423

23   Acquisition Plan, signed June 28-July 12, 2018, and Addendum          429
     signed July 19, 2018 (PROTECTED)

24   Memorandum regarding Rationale for Using a Single-Award Task          455
     Order Contract, dated July 17, 2018 (PROTECTED)

25   Acquisition Strategy, dated July 19, 2018 (PROTECTED)                 468

26   Sections A-M of Amendment 1 to JEDI Solicitation, dated August 23,    508
     2018

27   Attachment L-1 to Amendment 1 to JEDI Solicitation: Statement of      607
     Objectives

28   Attachment L-2 to Amendment 1 to JEDI Solicitation: Price Scenarios   627

29   Attachment J-8 to Amendment 1 to JEDI Solicitation: Definitions       647

30   Attachment J-10 to Amendment 1 to JEDI Solicitation: Small            653
     Business Participation Commitment Document

31   Summary of Changes in Amendment 1 to JEDI Solicitation                654

32   Questions and Answers Posted in Amendment 1 to JEDI Solicitation      659

33   Contracting Officer’s Memorandum Assessing No Impact Under FAR        683
     § 3.104-7, dated July 23, 2018 (PROTECTED)

34   E-mails regarding Deap Ubhi and Amazon Web Services, Inc.             688
     (Amazon), dated September 25, 2017, through November 17, 2017
     (PROTECTED)

35   Sections A-M of Amendment 2 to JEDI Solicitation, dated August 31,    718
     2018

36   Attachment L-2 to Amendment 2 to JEDI Solicitation: Price Scenarios   815




                                       3
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 4 of 37




37   Attachment L-8 to Amendment 2 to JEDI Solicitation: Performance      835
     Work Statement/Statement of Objectives Crosswalk

38   Attachment J-7 to Amendment 2 to JEDI Solicitation: DD Form 254      843

39   Summary of Changes in Amendment 2 to JEDI Solicitation               850

40   Questions and Answers Posted in Amendment 2 to JEDI Solicitation     852

41   Oracle America, Inc. (Oracle) Response to Department of Defense      861
     (DoD) Cloud Request for Information (RFI), dated November 17,
     2017 (PROTECTED)

42   Memorandum Justifying Factor 1 Gate Criteria, dated July 23, 2018    944
     (PROTECTED)

43   Memorandum Justifying Amendments 1 and 2 of JEDI Solicitation,       953
     dated September 3, 2018 (PROTECTED)

44   Additional DoD Cloud RFI Responses (PROTECTED)                       959

45   E-mail from Deap Ubhi Recusing Himself from JEDI Cloud               2777
     Procurement, dated October 31, 2017

46   Communications from Deap Ubhi regarding his Resignation from the     2779
     Defense Digital Service, dated November 6-13, 2017

47   Communications between Deap Ubhi and other DoD personnel             2783
     regarding JEDI Cloud requirement (PROTECTED)

48   Change Page for Amendment 3 to JEDI Solicitation, dated September    4303
     24, 2018

49   Attachment J-7 to Amendment 3 to JEDI Solicitation: DD Form 254      4304

50   Conflict of Interest and Non-Disclosure Agreement for the DoD JEDI   4311
     Cloud Initiative

51   Additional Documents produced to GAO, dated September 27, 2017,      4312
     through July 11, 2018 (PROTECTED)

52   Narrative of Amendment 4 to JEDI Solicitation, dated October 9,      4438
     2018

53   Deap Ubhi Non-Disclosure Agreement, dated September 28, 2017,        4440
     and Screenshot of September 28, 2017 Slack Message
     (PROTECTED)


                                       4
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 5 of 37




                           Additional GAO Filings

54   Oracle GAO Protest, dated August 6, 2018                               4442

55   Agency Notice of Appearance, dated August 7, 2018                      4711

56   GAO Acknowledgement of Protest and Notice of Protective Order,         4713
     dated August 8, 2018

57   Agency Request for Protective Order, dated August 9, 2018              4723

58   Oracle Protective Order Applications, filed August 10, 2018            4724

59   Agency Initial Table of Contents for Agency Report Exhibits, August    4739
     14, 2018

60   Agency Five-Day Letter, dated August 17, 2018                          4742

61   Oracle Response to Agency Five-Day Letter, dated August 20, 2018       4745
     (PROTECTED)

62   Agency Reply regarding Five-Day Letter, filed August 22, 2018          4753

63   Oracle Supplemental Protest, dated August 23, 2018 (PROTECTED)         4757

64   Agency List of Persons Personally and Substantially Involved in JEDI   4860
     Cloud, dated August 27, 2018 (PROTECTED)

65   Agency Updated Table of Contents for Agency Report Exhibits, dated     4866
     August 28, 2018

66   Letter Transmitting Additional Agency Report Exhibits, with Updated    4869
     Table of Contents and Originally Filed Redacted Tab 33, dated
     August 31, 2018 (PROTECTED)

67   Oracle Revised and Consolidated Supplemental Protest (without          4878
     exhibits1), dated September 6, 2018 (PROTECTED)

68   Agency Objections to Consolidated Protest Document Request, dated      4976
     September 10, 2018 (PROTECTED)

69   Agency Updated Table of Contents for Agency Report, dated              4980
     September 24, 2018

70   Agency Consolidated Contracting Officer Statement of Fact, dated       4984
     September 24, 2018 (PROTECTED)



                                       5
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 6 of 37




71   Agency Consolidated Memorandum of Law, dated September 24,               5034
     2018 (PROTECTED)

72   Oracle Request for Additional Documents, dated September 26, 2018        5110
     (PROTECTED)

73   Oracle Supplemental Protest and Comments on Consolidated Agency          5117
     Report (without exhibit2), dated October 1, 2018 (PROTECTED)

74   GAO Notice of Hearing, dated October 3, 2018                             5226

75   Agency Supplemental Contracting Officer Statement of Fact, dated         5228
     October 9, 2018 (PROTECTED)

76   Agency Supplemental Memorandum of Law, filed October 9, 2018             5240
     (PROTECTED)

77   Oracle Hearing Exhibits, filed October 10, 2018 (PROTECTED)              5252

78   Transcript of October 11, 2018, GAO Hearing (PROTECTED)                  5395

79   Agency Updated Table of Contents for Agency Report, dated October        5787
     18, 2018

80   Oracle Post-Hearing Comments, dated October 18, 2018                     5791
     (PROTECTED)

81   Agency Post-Hearing Comments, dated October 18, 2018                     5866
     (PROTECTED)

82   Oracle Comments on Agency Post-Hearing Report Related To Public          5890
     Law No. 115-245, dated October 23, 2018 (PROTECTED)

83   GAO Decision and Press Release, dated November 14, 2018                  5899

84   Oracle Notice of Intent to File Court of Federal Claims Protest, dated   5921
     November 29, 2018

85   GAO Docket Report                                                        5922

                      Additional Acquisition Documents

86   Minutes of September 14, 2017, Cloud Executive Steering Group            5927
     (CESG) Meeting (PROTECTED)

87   Minutes of September 28, 2017 CESG Meeting (PROTECTED)                   5930



                                        6
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 7 of 37




88    Summary of October 5, 2017 CESG Meeting (PROTECTED)                   5933

89    DoD Cloud RFI, dated October 30, 2017                                 5935

90    Amended DoD Cloud RFI, dated October 31, 2017                         5941

91    Second Amended DoD Cloud RFI, dated October 31, 2017                  5949

92    JEDI Informational Document, dated November 6, 2017                   5957

93    JEDI Cloud Services Working Group Briefing, December 1, 2017          5958
      (PROTECTED)

94    Memorandum from Deputy Secretary of Defense regarding                 5978
      Accelerating Enterprise Cloud Adoption Update, dated January 8,
      2018

95    Agenda for February 9, 2018 CESG Meeting                              5980

96    JEDI Cloud Industry Day Notice, dated February 14, 2018               5981

97    JEDI Cloud Frequently Asked Questions Posted on DoD Website,          5984
      dated February 15, 2018

98    Updated JEDI Cloud Industry Day Notice, dated February 15, 2018       5988

99    Second Updated JEDI Cloud Industry Day Notice, dated February 22,     5991
      2018

100   Draft JEDI Solicitation, dated March 7, 2018                          5995

101   Third Updated JEDI Cloud Industry Day Notice providing Industry       6131
      Day Slides (without slides3), dated March 9, 2018

102   Industry Day Video Internet Link (video incorporated by reference),   6135
      posted March 13, 2017

103   Update regarding Draft JEDI Solicitation, dated March 24, 2018        6136

104   Second Update regarding Draft JEDI Solicitation, dated April 13,      6140
      2018

105   Second Draft JEDI Solicitation, dated April 16, 2018                  6144

106   Update regarding Second Draft JEDI Solicitation, dated April 18,      6433
      2018



                                        7
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 8 of 37




107   Defense Procurement and Acquisition Policy (DPAP) Phase I Peer         6472
      Review of JEDI Cloud Service Program, dated April 24, 2018
      (PROTECTED)

108   Second Update regarding Second Draft JEDI Solicitation, dated April    6484
      30, 2018

109   DoD Chief Management Officer Report to Congress Regarding Cloud        6490
      Computing Serviced (with cover letters), dated May 7, 2018
      (PROTECTED)

110   Draft JEDI DD Form 254, posted May 7, 2018                             6509

111   Draft JEDI Pricing Documents, posted May 31, 2018                      6524

112   Justification and Approval for One-Time Use of Special Contract        6673
      Requirements and Clauses in JEDI Contract, signed June 26-27, 2018
      (PROTECTED)

113   Contracting Officer Response to DPAP Phase I Peer Review of JEDI       6690
      Cloud Service Program, dated July 20, 2018 (PROTECTED)

114   JEDI Source Selection Plan, dated July 20, 2018 (PROTECTED)            6717

115   Federal Business Opportunity (FBO) website Posting of JEDI             6762
      Solicitation and Associated Documents (without solicitation4), dated
      July 26, 2018

116   FBO Notice of JEDI Solicitation, dated July 26, 2018                   7922

117   E-mail Chain Providing Oracle Access to “For Official Use Only”        7929
      Documents referenced in Solicitation, dated August 1-3, 2018
      (PROTECTED)

118   FBO Notice of Oracle GAO Protest, dated August 9, 2018                 8171

119   E-mails regarding Individual Question and Answer Sessions              8444
      (PROTECTED)

120   Audio Recording of Individual Question and Answer Session with         n/a
      International Business Machines Corporation (IBM), August 13, 2018
      (PROTECTED)

121   Audio Recording of Individual Question and Answer Session with         n/a
      Microsoft Corporation (Microsoft), August 13, 2018 (PROTECTED)




                                         8
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 9 of 37




122   Audio Recording of Individual Question and Answer Session with         n/a
      Amazon, August 15, 2018 (PROTECTED)

123   Audio Recording of Individual Question and Answer Session with         n/a
      Oracle, August 15, 2018 (PROTECTED)

124   FBO Notice of Amendment 1 to JEDI Solicitation (with comment           8474
      resolution matrix5), dated August 23, 2018

125   FBO Notice of Amendment 2 to JEDI Solicitation (without attached       8484
      amendment6), dated August 31, 2018

126   Amended Source Selection Plan, dated September 13, 2018                8490
      (PROTECTED)

127   FBO Notice of Amendment 3 to JEDI Solicitation (without attached       8538
      amendment7), dated September 24, 2018

128   Amendment 4 to JEDI Solicitation (without Attachment L-58), dated      8541
      October 9, 2018

129   DoD Communications with Congress regarding Single-Award                8547
      Approach

130   DoD Communications with Potential JEDI Cloud Users regarding           8702
      Single-Award Approach (PROTECTED)

131   DoD Communications with Industry regarding Challenged                  8738
      Solicitation Terms (PROTECTED)

132   Office of Management Budget Circular A-76 revised Supplemental         8924
      Handbook, dated June 1999

133   DoD Information Enterprise Architecture: Core Data Center              9001
      Reference Architecture, dated September 18, 2012

134   IT Acquisition Advisory Council (IT-AAC) Roadmap for Achieving         9068
      Sustainable Defense IT/Cyber Acquisition Reform, 2.0, dated
      September 24, 2014

135   National Institute of Standards and Technology Publication: Security   9079
      and Privacy Controls for Federal Information Systems and
      Organizations, dated January 22, 2015

136   Institute for Defense Analyses (IDA) Paper: DoD Use of Cloud           9532
      Computing Capabilities and Services, dated November 2015


                                        9
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 10 of 37




137   IDA Memorandum: Quick Look Report- Use of Cloud Technology by         9596
      Top 50 Fortune 500 Companies (PROTECTED)

138   2017 General Schedule Hourly Pay Tables                               9619

139   Defense Innovation Board Fact Sheet For January 9, 2017 Meeting

140   DoD Cloud Connection Process Guide, dated March 2017                  9667

141   Amazon Fiscal Year 2017 Service Catalog, dated March 3, 2017          9669
      (PROTECTED)

142   DoD Cloud Computing Security Requirements Guide, dated March 6,       9761
      2017

143   Government Cloud Insider Article: Nine Cloud Migration Mistakes       22387
      — and How to Avoid Them, dated March 14, 2017

144   Dissertation: The Benefits and Challenges of Implementing Cloud       22394
      Computing in US Army Data Centers, dated April 23, 2017

145   House Committee on Oversight and Government Reform Report on          22515
      Modernizing Government Technology Act of 2017, dated May 17,
      2017

146   Gartner, Inc. (Gartner) Report: Cool Vendors in Cloud Computing,      22533
      2017, dated May 25, 2017 (PROTECTED)

147   McKinsey Global Institute Discussion Paper: Artificial Intelligence   22544
      The Next Global Frontier?, dated June 2017 (PROTECTED)

148   Congressional Research Service Report: The Current State of Federal   22624
      Information Technology Acquisition Reform and Management, dated
      June 23, 2017

149   GAO Report: Military Acquisition, DoD is Taking Steps to Address      22646
      Challenges Faced by Certain Companies, dated July 2017

150   GAO Report: Data Center Optimization, Agencies Need to Address        22687
      Challenges and Improve Progress to Achieve Cost Savings Goal,
      dated August 2017

151   Microsoft Azure Blog Post: Announcing the Confidential Consortium     22774
      Blockchain Framework for Enterprise Blockchain Networks, dated
      August 10, 2017




                                        10
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 11 of 37




152   Govini Analyst Report on Cloud Taxonomy, dated September 1, 2017        22781
      (PROTECTED)

153   Amazon Response to Market Research Inquiry (PROTECTED)                  22794

154   Microsoft Azure Blog Post: Introducing Azure Confidential               22796
      Computing, dated September 14, 2017

155   IDA Paper: Storage as a Service (PROTECTED)                             22803

156   National Geospacial-Intelligence Agency Paper: Enterprise Cross         22814
      Domain Solutions (PROTECTED)

157   Commercial Cloud Services (C2S) Discussion with Defense Digital         22820
      Services Slides, dated September 19, 2017 (PROTECTED)

158   IT-AAC Recommendations for Implementing Executive Order 13800           22824
      and Federal IT Modernization

159   Washington Technology Article: Dell EMC, General Dynamics,              22827
      Microsoft Land $1 Billion Air Force Cloud Migration Contract, dated
      September 21, 2017

160   IT-AAC Power Point: Roadmap for IT Modernization and Network            22830
      Resilience

161   Lessons Learned from the Intelligence Communities Commercial            22852
      Cloud Services Experience, 2011-2017 (PROTECTED)

162   Cloud Security Alliance Paper: Improving Metrics in Cyber               228578
      Resiliency

163   Defense Information Systems Agency Cloud Engagement Overview,           22875
      dated October 2017 (PROTECTED)

164   Microsoft Direct Connection Paper (PROTECTED)                           22886

165   Baseline Information Document for Cloud Focus Sessions                  22903
      (PROTECTED)

166   Power Point regarding Navy’s Transition to the Cloud                    22916
      (PROTECTED)

167   Microsoft Azure Blog Post: Announcing New Azure Government              22925
      Capabilities for Classified Mission-Critical Workloads, dated October
      17, 2017



                                        11
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 12 of 37




168   Army Cloud Adoption and Transitioning Overview, dated October 17,   22931
      2017 (PROTECTED)

169   Amazon Snowball Edge Features Webpage                               22936

170   Amazon IoT Greengrass Webpage                                       22943

171   Microsoft Azure Blog Post: Cray Supercomputers are Coming to        22954
      Azure, dated October 23, 2017

172   Microsoft Azure Blog Post: Introducing AKS (Managed Kubernetes)     22959
      and Azure Container Registry Improvements, dated October 24, 2017

173   VMware Market Research Submission, submitted October 24, 2017       22967
      (PROTECTED)

174   Microsoft Azure Blog Post: Managed Applications are Now             23021
      Generally Available in the Azure Marketplace, dated November 2,
      2017

175   MITRE Corporation Report: Accelerating Enterprise Cloud Adoption    23027
      Role of Program Office for Enterprise Cloud Services Lessons
      Learned: Intelligence Community C2S Technical & Management,
      November 2, 2017 (PROTECTED)

176   Power Point regarding Google Cloud Platform (PROTECTED)             23037

177   Power Point regarding IBM Cloud Security – Services & Offerings     23051
      Strategy & Capabilities (PROTECTED)

178   Gartner Power Point: regarding Cloud Migration Strategy, dated      23140
      November 8, 2017 (PROTECTED)

179   E-mail Providing Gartner Report regarding When to Use Multiple      23180
      Cloud Providers, dated April 30, 2018 (PROTECTED)

180   Other Solicitation, Contract, and Requirements Documents            23185
      Considered (PROTECTED)

                                Ethics Filings

181   Sally Donnelly Office of Government Ethics (OGE) Form 278e,         23943
      approved August 30, 2017

182   Sally Donnelly OGE Form 278-T, dated February 22, 2018              23951




                                       12
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 13 of 37




183   Sally Donnelly Disqualification Statement as Consultant, dated March   23956
      7, 2018

184   Sally Donnelly OGE Form 278e, signed May 3, 2018                       23957

185   Anthony DeMartino OGE Form 278e, approved June 22, 2018                23967

186   Anthony DeMartino OGE Form 278e, approved July 6, 2018                 23973

        February 2019 Amendment Correcting Docket No. 18-1880C
                        Administrative Record

187   Exhibit to Oracle Supplemental GAO Protest and Comments on             23979
      Consolidated Agency Report (Tab 73), dated October 1, 2018
      (PROTECTED)

           Additional Acquisition Planning Documents, Proposals,
                    Evaluations, And Communications

188   Conflict of Interest and Non-Disclosure Agreements, dated September    23983
      21, 2017, through March 19, 2019 (PROTECTED)

189   Independent Government Cost Estimate, dated June 25, 2018              24127
      (PROTECTED)

190   Task Order 1 Independent Government Cost Estimate, dated June 25,      24133
      2018 (PROTECTED)

191   Independent Government Cost Estimate Narrative, dated July 20,         24136
      2018 (PROTECTED)

192   Source Selection Leadership Training Slides (PROTECTED)                24146

193   Source Selection Training Slides (PROTECTED)                           24195

194   Amazon Proposal, dated October 12, 2018 (PROTECTED)                    24417

195   IBM Proposal, dated October 12, 2018 (PROTECTED)                       47802

196   Microsoft Proposal, dated October 12, 2018 (PROTECTED)                 53513

197   Oracle Proposal, dated October 12, 201812 (PROTECTED)                  56039

198   Proposal Receipt Verifications, dated October 12, 2018                 57806
      (PROTECTED)



                                        13
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 14 of 37




199   Microsoft Response to Request for Clarifications, dated November      57811
      12, 2018 (PROTECTED)

200   Oracle Response to Request for Clarifications, dated November 20,     57813
      2018 (PROTECTED)

201   Technical Evaluation Board (TEB) Consensus Evaluation for Factor 1    57815
      for Amazon, signed December 7-12, 2018 (PROTECTED)

202   TEB Consensus Evaluation for Factor 1 for IBM, signed December 7-     57827
      12, 2018 (PROTECTED)

203   TEB Consensus Evaluation for Factor 1 for Microsoft, signed           57833
      December 7-12, 2018 (PROTECTED)

204   TEB Consensus Evaluation for Factor 1 for Oracle, signed December     57845
      7-12, 2018 (PROTECTED)

205   Amended Source Selection Plan, dated February 15, 2019 (approved      57851
      February 27, 2019) (PROTECTED)

206   TEB Consensus Evaluation for Factor 2 for Amazon, dated February      57899
      19, 2019 (PROTECTED)

207   TEB Consensus Evaluation for Factor 2 for Microsoft, dated February   57931
      19, 2019 (PROTECTED)

208   TEB Consensus Evaluation for Factor 3 for Amazon, dated February      57960
      15, 2019 (PROTECTED)

209   TEB Consensus Evaluation for Factor 3 for Microsoft, dated February   57979
      15, 2019 (PROTECTED)

210   TEB Consensus Evaluation for Factor 4 for Amazon, dated February      58002
      18, 2019 (PROTECTED)

211   TEB Consensus Evaluation for Factor 4 for Microsoft, dated February   58016
      18, 2019 (PROTECTED)

212   TEB Consensus Evaluation for Factor 5 for Amazon, signed February     58030
      19, 2019 (PROTECTED)

213   TEB Consensus Evaluation for Factor 5 for Microsoft, signed           58051
      February 19, 2019 (PROTECTED)




                                       14
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 15 of 37




214   TEB Consensus Evaluation for Factor 6 for Amazon, signed February     58071
      15, 2019 (PROTECTED)

215   TEB Consensus Evaluation for Factor 6 for Microsoft, signed           58092
      February 5, 2019 (PROTECTED)

216   Price Evaluation Board Report, dated February 20, 2019                58107
      (PROTECTED)

217   Source Selection Evaluation Board Executive Summary Report, dated     58624
      February 25, 2019 (PROTECTED)

218   Source Selection Advisory Council Executive Summary Report, dated     58641
      February 25, 2019 (PROTECTED)

219   Source Selection Authority Factor 1 Determination, dated February     58643
      26, 2019 (PROTECTED)

220   Source Selection Advisory Council brief to the Source Selection       58645
      Authority regarding the Competitive Range Determination
      (PROTECTED)

221   Contracting Officer’s Reassessment of Potential Procurement           58696
      Integrity Act (PIA) Violation by Deap Ubhi and Impact, signed April
      9, 2019 (PROTECTED)

222   Contracting Officer’s Assessment of Victor Gavin’s No Impact Under    58744
      48 CFR § 3.104-7, signed April 9, 2019 (PROTECTED)

223   Contracting Officer’s Organizational Conflict of Interest (OCI)       58749
      Determination regarding Amazon, signed April 9, 2019
      (PROTECTED)

224   Contracting Officer’s Memorandum to Source Selection Authority        58758
      Documenting Anticipated Determination of Competitive Range and
      Requesting Concurrence, dated April 9, 2019 (PROTECTED)

225   E-mail Transmitting Competitive Range Recommendation and Draft        58763
      Concurrence to Source Selection Authority, dated April 9, 2019
      (PROTECTED)

226   Source Selection Authority Competitive Range Concurrence, signed      58773
      April 10, 2019 (PROTECTED)

227   Contracting Officer Competitive Range Determination, dated April      58777
      10, 2019 (PROTECTED)


                                        15
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 16 of 37




228   Notices of Non-Compliance to Offerors that Submitted Incomplete       58778
      Proposals, dated April 10, 2019 (PROTECTED)

229   Notice of Competitive Range to Amazon, dated 10 April 2019            58787
      (PROTECTED)

230   Notice of Competitive Range to Microsoft, dated 10 April 2019         59004
      (PROTECTED)

231   Unsuccessful Offeror Notification and Pre-award Debriefing to IBM,    59216
      dated April 10, 2019 (PROTECTED)

232   Unsuccessful Offeror Notification and Pre-award Debriefing to         59224
      Oracle, dated April 10, 2019 (PROTECTED)

233   DoD Response to Oracle’s Debriefing Questions, dated April 18,        59232
      2019 (PROTECTED)

234   Additional Communications between DoD and Amazon, dated July          59244
      27, 2018 through April 10, 2019 (PROTECTED)

235   Additional Communications between DoD and Microsoft, dated            59510
      August 1, 2018 through March 29, 2019 (PROTECTED)

236   Additional Communications between DoD and IBM, dated August 2,        59778
      2018 through April 2, 2019 (PROTECTED)

237   Additional Communications between DoD and Oracle, dated August        60035
      2, 2018 through April 15, 2019 (PROTECTED)

                Additional OCI/PIA Investigation Documents

238   Brandon Bouier Letter of Resignation from Defense Digital Service,    60081
      dated August 18, 2017

239   Mr. Bouier Request for Personnel Action Information Form              60082

240   Cost Data From Google Drive, uploaded September 27, 2017              60085
      (PROTECTED)

241   Draft Problem Statement, dated October 3, 2017 (last edited October   60089
      23, 2017)

242   Additional Slack Messages, dated October 5-31, 2017                   60092

243   Draft Project Plan, lasted edited October 19, 2017                    60343



                                        16
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 17 of 37




244   E-mail Chain Regarding Draft Requirements Memorandum, dated            60345
      October 23, 2017

245   Draft Cloud RFI, last edited October 27, 2017                          60348

246   Vendor Meeting Notes, October 2017                                     60352

247   Additional e-mails considered in PIA/OCI Investigation, dated          60369
      September 15, 2017 through November 17, 2017

248   Draft Acquisition Strategy, dated April 3, 2018 (PROTECTED)            6048

249   Affidavit of Mr. Ubhi, dated December 14, 2018 (PROTECTED)             60687

250   Affidavit of Mr. Bouier, dated December 20, 2018 (PROTECTED)           60693

251   Letter from Amazon regarding Integrity Investigation, dated            60698
      February 12, 2019 (PROTECTED)

252   Amazon Response to Contracting Officer’s Investigation Request for     60705
      Information, dated February 22, 2019 (PROTECTED)

253   Amazon Response to Contracting Officer’s Investigation Request for     60711
      Information, dated March 1, 2019 (PROTECTED)

254   Amazon Response to Contracting Officer’s Investigation Request for     60726
      Information, dated March 5, 2019 (PROTECTED)

255   Glassdoor Website Printout, dated March 6, 2019                        60736

256   E-mails between Cynthia Sutherland and other DoD Personnel, dated      60740
      February 26, 2019 through March 7, 2019 (PROTECTED)

257   Contracting Officer Investigation Request for Information (attaching   60751
      March 5, 2019 Letter from Oracle), dated March 14, 2019
      (PROTECTED)

258   DoD Analysis of Edits Made to Certain Documents in Google Drive        60777

259   Amazon Response to Contracting Officer’s Investigation Request for     60783
      Information, dated March 21, 2019 (PROTECTED)

260   Amazon Response to Oracle’s March 5, 2019 Letter, dated March 25,      60999
      2019 (PROTECTED)




                                        17
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 18 of 37




261   Additional Communications between DoD and Amazon related to           61061
      PIA/OCI Investigation, dated December 7, 2018 through March 25,
      2019 (PROTECTED)

262   Printouts of Websites Considered in PIA/OCI Investigation, printed    61151
      March 13, 2019 through April 3, 2019

           Additional Documents Considered in Factor Evaluations

263   National Institute of Standards and Technology Federal Information    62092
      Processing Standards Publication 140-2, dated May 25, 2001

264   Committee on National Security Systems Advisory Memorandum            62161
      TEMPEST/01-13, RED/BLACK Installation Guidance, dated January
      17, 2014

265   National Institute of Standards and Technology Special Publication    62204
      800-57 Part 3 Revision 1, dated January 2015

266   Printouts of Websites Considered in Price Evaluation, printed April   62306
      22, 2019

       DOCUMENTS UNIQUE TO AMAZON WEB SERVICES, INC.
        V. UNITED STATES AND MICROSOFT CORPORATION,
                       COFC NO. 19-1796C

267   Emailed Questions from Amazon Web Services, Inc. (AWS) for the        63028
      JEDI RFP, dated August 16, 2018

268   AWS Seven Day Notice Regarding Factor 8, dated April 10, 2019         63036

269   Microsoft Seven Day Notice Regarding Factor 8, dated April 10, 2019   63039

270   First Demonstration Procedures, dated April 18, 2019* (typo in        63042
      document date)

271   Microsoft First Demonstration.mp4, dated April 19, 2019                n/a
      (PROTECTED)

272   Microsoft First Demonstration – Camera 1.mp4, dated April 19, 2019     n/a
      (PROTECTED)

273   Microsoft First Demonstration – Camera 2.mp4, dated April 19, 2019     n/a
      (PROTECTED)

274   Microsoft First Demonstration – Audio.mp3, dated April 19, 2019        n/a
      (PROTECTED)

                                        18
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 19 of 37




275   AWS First Demonstration.mp4, dated April 23, 2019 (PROTECTED)       n/a

276   AWS First Demonstration – Camera 1.mp4, dated April 23, 2019        n/a
      (PROTECTED)

277   AWS First Demonstration – Camera 2.mp4, dated April 23, 2019        n/a
      (PROTECTED)

278   AWS First Demonstration – Audio.mp3, dated April 23, 2019           n/a
      (PROTECTED)

279   AWS Initial Proposal Volume IV, dated April 23, 2019               63051
      (PROTECTED)

280   AWS Initial Proposal Volume VII, dated April 23, 2019              63160
      (PROTECTED)

281   AWS Partner Small Business Administration (SBA) Dynamic Small      63280
      Business Search (DSBS) Profiles (PROTECTED)

282   AWS Partner System for Award Management (SAM) Reports              633944
      (PROTECTED)

283   Microsoft Initial Proposal Volume IV, dated April 23, 2019         63849
      (PROTECTED)

284   Microsoft Initial Proposal Volume VII, dated April 23, 2019        63922
      (PROTECTED)

285   Microsoft Partner DSBS Profiles (PROTECTED)                        64000

286   Microsoft Partner SAM Reports (PROTECTED)                          64033

287   Second Demonstration Procedures, dated April 28, 2018* (typo)      64169

288   AWS Initial Evaluation – Factor 7, May 2, 2019 (PROTECTED)         64195

289   Microsoft Initial Evaluation – Factor 7, May 2, 2019 (PROTECTED)   64199

290   Memorandum for Record (MFR) Documenting Need for Two               64204
      Demonstration Activities, dated May 7, 2019

291   Microsoft Second Demonstration.mp4, dated May 8, 2019               n/a
      (PROTECTED)

292   Microsoft Second Demonstration – Camera 1.mp4, dated May 8, 2019    n/a
      (PROTECTED)


                                        19
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 20 of 37




293   Microsoft Second Demonstration – Camera 2.mp4, dated May 8, 2019      n/a
      (PROTECTED)

294   Microsoft Second Demonstration – Audio.mp3, dated May 8, 2019         n/a
      (PROTECTED)

295   AWS Second Demonstration.mp4, dated May 9, 2019                       n/a
      (PROTECTED)

296   AWS Second Demonstration – Camera 1.mp4, dated May 9, 2019            n/a
      (PROTECTED)

297   AWS Second Demonstration – Camera 2.mp4, dated May 9, 2019            n/a

298   AWS Second Demonstration – Audio.mp3, dated May 9, 2019               n/a

299   Amendment 0005 to JEDI Solicitation – AWS Transmittal Email,         64208
      dated May 22, 2019

300   Amendment 0005 to JEDI Solicitation – Microsoft Transmittal Email,   642009
      dated May 22, 2019

301   Amendment 0005 to JEDI Solicitation, dated May 22, 2019              64210

302   Amendment 0005 to JEDI Solicitation – Attachment L-2 Price           64310
      Scenarios, dated May 22, 2019

303   Amendment 0005 to JEDI Solicitation – Summary of Changes, dated      64330
      May 22, 2019

304   Amendment 0005 to JEDI Solicitation – Questions and Answers,         64332
      dated May 22, 2019

305   Source Selection Plan (revised June 25, 2019) (PROTECTED)            64335

306   Memorandum Regarding Factor 8 Official Videos, dated July 4, 2019    64382

307   AWS Initial Evaluation – Factor 8, July 7, 2019 (PROTECTED)          64383

308   Microsoft Initial Evaluation – Factor 8, July 7, 2019 (PROTECTED)    64403

309   AWS Interim Proposal Revision (IPR), dated June 12, 2019             64425
      (PROTECTED)

310   AWS IPR, dated June 21, 2019 (PROTECTED)                             111500

311   AWS IPR, dated July 15, 2019 – 1 (PROTECTED)                         111502


                                      20
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 21 of 37




312   AWS IPR, dated July 15, 2019 – 2 (PROTECTED)                     140319

313   AWS IPR, dated July 25, 2019 (PROTECTED)                         140756

314   AWS IPR, dated July 30, 2019 (PROTECTED)                         145756

315   AWS IPR, dated August 9, 2019 (PROTECTED)                        147291

316   Microsoft IPR, dated June 12, 2019 (PROTECTED)                   147299

317   Microsoft IPR, dated July 15, 2019 (PROTECTED)                   148705

318   Microsoft IPR, dated July 16, 2019 (PROTECTED)                   148796

319   Microsoft IPR, dated July 25, 2019 (PROTECTED)                   148840

320   Microsoft IPR, dated July 26, 2019 (PROTECTED)                   150541

321   Microsoft IPR, dated August 7, 2019 (PROTECTED)                  151024

322   Microsoft IPR, dated 15 August 2019 (PROTECTED)                  151120

323   AWS IPR Evaluation – Factor 2, dated August 22, 2019             151121
      (PROTECTED)

324   AWS IPR Evaluation – Factor 3, dated August 27, 2019             151164
      (PROTECTED)

325   AWS IPR Evaluation – Factor 4, dated August 28, 2019             151181
      (PROTECTED)

326   AWS IPR Evaluation – Factor 5, dated August 28, 2019             151195
      (PROTECTED)

327   AWS IPR Evaluation – Factor 6, dated August 12, 2019             151215
      (PROTECTED)

328   AWS IPR Evaluation – Factor 7, dated July 24, 2019 (PROTECTED)   151234

329   Microsoft IPR Evaluation – Factor 2, dated 22 August 2019        151239
      (PROTECTED)

330   Microsoft IPR Evaluation – Factor 3, dated August 27, 2019       151277
      (PROTECTED)

331   Microsoft IPR Evaluation – Factor 4, dated August 28, 2019       151296
      (PROTECTED)


                                       21
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 22 of 37




332   Microsoft IPR Evaluation – Factor 5, dated August 28, 2019           151309
      (PROTECTED)

333   Microsoft IPR Evaluation – Factor 6, dated August 12, 2019           151332
      (PROTECTED)

334   Microsoft IPR Evaluation – Factor 7, dated July 24, 2019             151346
      (PROTECTED)

335   Read-Ahead for July 29, 2019 Information Session (PROTECTED)         151351

336   Oracle Letter to Secretary Esper, dated August 8, 2019               151370

337   Price Evaluation Board (PEB) Factor 9 IPR Evaluation Memo, dated     151385
      August 28, 2019 (PROTECTED)

338   MFR on Amendment 0005 Section H Changes, dated August 28,            151400
      2019

339   Amendment 0006 to JEDI Solicitation – AWS Transmittal Email,         151401
      dated August 28, 2019

340   Amendment 0006 to JEDI Solicitation – Microsoft Transmittal Email,   151405
      dated August 28, 2019

341   Amendment 0006 to JEDI Solicitation – FPR Table Attachment,          151409
      dated August 28, 2019

342   Amendment 0006 to JEDI Solicitation - dated August 28, 2019          151411

343   Memorandum Documenting Discussions, dated September 4, 2019          151512
      (PROTECTED)

344   AWS Final Proposal Revision (FPR) Volume I, Tab A – Copy of          151683
      AWS_18-R-0077_Volume I_Tab A (PROTECTED)

345   AWS FPR Volume I, Tab B – Copy of AWS_18-R-0077_Volume               151734
      I_Tab B (PROTECTED)

346   AWS FPR Volume I, Tab C – FPR_AWS_18-R-                              151735
      0077_Volume_I_Tab_C (PROTECTED)

347   AWS FPR Volume I, Tab D – Copy of AWS_18-R-0077_Volume               151738
      I_Tab D (PROTECTED)

348   AWS FPR Volume I, Tab D – FPR_AWS_18-R-                              151778
      0077_Volume_I_Tab_D.1.2 (PROTECTED)


                                        22
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 23 of 37




349   AWS FPR Volume I, Tab D – FPR_AWS_18-R-                   151779
      0077_Volume_I_Tab_D.1.4 (PROTECTED)

350   AWS FPR Volume I, Tab D – Volume_I_Tab_D_Cover_Sheet      151805
      (PROTECTED)

351   AWS FPR Volume I, Tab E – Copy of AWS_18-R-0077_Volume    151806
      I_Tab E (PROTECTED)

352   AWS FPR Volume I, Tab F – FPR_AWS_18-R-                   151807
      0077_Volume_I_Tab_F (PROTECTED)

353   AWS FPR Volume I, Tab G – Copy of AWS_18-R-0077_Volume    151816
      I_Tab G (PROTECTED)

354   AWS FPR Volume I, Tab H – Copy of AWS_18-R-0077_Volume    151822
      I_Tab H (PROTECTED)

355   AWS FPR Volume I, Tab I – FPR_AWS_18-R-                   151841
      0077_Volume_I_Tab_I (PROTECTED)

356   AWS FPR Volume I, Tab J – Copy of AWS_18-R-0077_Volume    152538
      I_Tab J (PROTECTED)

357   AWS FPR Volume I, Tab K – Copy of AWS_18-R-0077_Volume    152544
      I_Tab K (PROTECTED)

358   AWS FPR Volume II, Tab A – Copy of AWS_18-R-0077_Volume   152545
      II_Tab A (PROTECTED)

359   AWS FPR Volume II, Tab B – Copy of AWS_18-R-0077_Volume   152548
      II_Tab B (PROTECTED)

360   AWS FPR Volume II, Tab C – Copy of AWS_18-R-0077_Volume   152564
      II_Tab C (PROTECTED)

361   AWS FPR Volume II, Tab D – Copy of AWS_18-R-0077_Volume   152565
      II_Tab D (PROTECTED)

362   AWS FPR Volume II, Tab E – Copy of AWS_18-R-0077_Volume   152567
      II_Tab E (PROTECTED)

363   AWS FPR Volume II, Tab F – Copy of AWS_18-R-0077_Video     n/a
      Number 1 of 2 (PROTECTED)

364   AWS FPR Volume II, Tab F – Copy of AWS_18-R-0077_Video     n/a
      Number 2 of 2 (PROTECTED)

                                  23
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 24 of 37




365   AWS FPR Volume II, Tab F – Copy of AWS_18-R-0077_Volume     152583
      II_Tab F (PROTECTED)

366   AWS FPR Volume II, Tab G – Copy of AWS_18-R-0077_Volume     152587
      II_Tab G (PROTECTED)

367   AWS FPR Volume III, Tab A – FPR_AWS_18-R-0077_Volume        152591
      III_Tab_A (PROTECTED)

368   AWS FPR Volume III, Tab B – Copy of AWS_18-R-0077_Volume    152754
      III_Tab B (PROTECTED)

369   AWS FPR Volume III, Tab C – Copy of AWS_18-R-0077_Volume    152801
      III_Tab C (PROTECTED)

370   AWS FPR Volume III, Tab D – Copy of AWS_18-R-0077_Volume    152826
      III_Tab D (PROTECTED)

371   AWS FPR Volume III, Tab E – Copy of AWS_18-R-0077_Volume    152846
      III_Tab E (PROTECTED)

372   AWS FPR Volume III, Tab F – Copy of AWS_18-R-0077_Volume    152872
      III_Tab F (PROTECTED)

373   AWS FPR Volume IV – Copy of AWS_18-R-0077_Volume IV         152912
      (PROTECTED)

374   AWS FPR Volume VI – FPR_Volume_VI_Change_Summary.xls        154070
      (PROTECTED)

375   AWS FPR Volume VI, Tab A – FPR_AWS_18-R-                    154071
      0077_Volume_VI_Tab_A (PROTECTED)

376   AWS FPR Volume VI, Tab B – Copy of IPR2_AWS_18-R-           154138
      0077_Volume VI_Tab B Unpriced BOE.xls (PROTECTED)

377   AWS FPR Volume VI, Tab B – FPR_AWS_18-R-                    154764
      0077_Volume_VI_Tab_B_Price_Buildup.xls (PROTECTED)

378   AWS FPR Volume VI, Tab B – FPR_AWS_18-R-                    154819
      0077_Volume_VI_Tab_B_Priced_BOE.pdf (PROTECTED)

379   AWS FPR Volume VI, Tab B – FPR_AWS_18-R-                    155087
      0077_Volume_VI_Tab_B_Unpriced_BOE.pdf (PROTECTED)

380   AWS FPR Volume VI, Tab C – Copy of IPR2_AWS_18-R-           155354
      0077_Volume VI_Tab C Attachment J-3 Discounts (PROTECTED)

                                   24
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 25 of 37




381   AWS FPR Volume VI, Tab C – Copy of IPR2_AWS_18-R-             155357
      0077_Volume VI_Tab C Classified Cloud Support Package.pdf
      (PROTECTED)

382   AWS FPR Volume VI, Tab C – Copy of IPR2_AWS_18-R-             155451
      0077_Volume VI_Tab C Classified IaaS and PaaS.pdf
      (PROTECTED)

383   AWS FPR Volume VI, Tab C – Copy of IPR2_AWS_18-R-             155792
      0077_Volume VI_Tab C Unclassified Cloud Support Package.pdf
      (PROTECTED)

384   AWS FPR Volume VI, Tab C – Copy of IPR2_AWS_18-R-             155849
      0077_Volume VI_Tab C Unclassified IaaS and PaaS.pdf
      (PROTECTED)

385   AWS FPR Volume VI, Tab C – FPR_AWS_18-R-0077_Volume           171625
      VI_Tab_C_TEP (PROTECTED)

386   AWS FPR Volume VII – Copy of AWS_18-R-0077_Volume VII         171627
      (PROTECTED)

387   Microsoft FPR Volume I, Tab A – FPR_Microsoft_18-R-           172785
      0077_Volume I_Tab A (PROTECTED)

388   Microsoft FPR Volume I, Tab B – Copy of Microsoft_18-R-       172806
      0077_Volume I_Tab B (PROTECTED)

389   Microsoft FPR Volume I, Tab C – FPR_Microsoft_18-R-           172808
      0077_Volume I_Tab C (PROTECTED)

390   Microsoft FPR Volume I, Tab D – Copy of Microsoft_18-R-       172814
      0077_Volume I_Tab D (PROTECTED)

391   Microsoft FPR Volume I, Tab D – FPR_Microsoft_18-R-           172827
      0077_Volume I_Tab D_Change Pages (PROTECTED)

392   Microsoft FPR Volume I, Tab E – Copy of Microsoft_18-R-       172832
      0077_Volume I_Tab E (PROTECTED)

393   Microsoft FPR Volume I, Tab F – Copy of Microsoft_18-R-       172833
      0077_Volume I_Tab F (PROTECTED)

394   Microsoft FPR Volume I, Tab G – Copy of Microsoft_18-R-       172834
      0077_Volume I_Tab G (PROTECTED)




                                     25
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 26 of 37




395   Microsoft FPR Volume I, Tab H – Copy of Microsoft_18-R-        172840
      0077_Volume I_Tab H (PROTECTED)

396   Microsoft FPR Volume I, Tab I – FPR_Microsoft_18-R-            172841
      0077_Volume I_Tab I (PROTECTED)

397   Microsoft FPR Volume I, Tab J – Copy of Microsoft_18-R-0077_   173075
      Volume I_Tab J (PROTECTED)

398   Microsoft FPR Volume I, Tab K – Copy of Microsoft_18-R-        173084
      0077_Volume I_Tab K (PROTECTED)

399   Microsoft FPR Volume II, Tab A – Copy of Microsoft_18-R-       173085
      0077_Volume II_Tab A (PROTECTED)

400   Microsoft FPR Volume II, Tab B – Copy of Microsoft_18-R-       173097
      0077_Volume II_Tab B (PROTECTED)

401   Microsoft FPR Volume II, Tab C – Copy of Microsoft_18-R-       173112
      0077_Volume II_Tab C (PROTECTED)

402   Microsoft FPR Volume II, Tab D – Copy of Microsoft_18-R-       173113
      0077_Volume II_Tab D (PROTECTED)

403   Microsoft FPR Volume II, Tab E – Copy of Microsoft_18-R-       173118
      0077_Volume II_Tab E (PROTECTED)

404   Microsoft FPR Volume II, Tab F – Copy of Microsoft_18-R-        n/a
      0077_Video Number 1 of 2 (PROTECTED)

405   Microsoft FPR Volume II, Tab F – Copy of Microsoft_18-R-        n/a
      0077_Video Number 2 of 2 (PROTECTED)

406   Microsoft FPR Volume II, Tab F – Copy of Microsoft_18-R-       173152
      0077_Volume II_Tab F (PROTECTED)

407   Microsoft FPR Volume II, Tab G – Copy of Microsoft_18-R-       173160
      0077_Volume II_Tab G (PROTECTED)

408   Microsoft FPR Volume III, Tab A – FPR_Microsoft_18-R-          173165
      0077_Volume III_Tab A (PROTECTED)

409   Microsoft FPR Volume III, Tab B – FPR_Microsoft_18-R-          173590
      0077_Volume III_Tab B (PROTECTED)

410   Microsoft FPR Volume III, Tab C – Copy of Microsoft_18-R-      173633
      0077_Volume III_Tab C (PROTECTED)

                                     26
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 27 of 37




411   Microsoft FPR Volume III, Tab D – Copy of Microsoft_18-R-       173657
      0077_Volume III_Tab D (PROTECTED)

412   Microsoft FPR Volume III, Tab E – Copy of Microsoft_18-R-       173677
      0077_Volume III_Tab E (PROTECTED)

413   Microsoft FPR Volume III, Tab F – Copy of Microsoft_18-R-       173706
      0077_Volume III_Tab F (PROTECTED)

414   Microsoft FPR Volume IV – FPR_Microsoft_18-R-0077_Volume IV     173748
      (PROTECTED)

415   Microsoft FPR Volume VI – FPR_Microsoft_18-R-0077_Volume        173832
      VI_Cover Sheet (PROTECTED)

416   Microsoft FPR Volume VI, Tab A – Copy of IPR3_Microsoft_18-R-   173834
      0077_Volume VI_Tab A_Copy Two.pdf (PROTECTED)

417   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   173856
      0077_Volume VI_Tab B Priced BOE, Scenario 1.xls (PROTECTED)

418   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   173981
      0077_Volume VI_Tab B Priced BOE, Scenario 2.xls (PROTECTED)

419   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   174295
      0077_Volume VI_Tab B Priced BOE_Copy Two.doc (PROTECTED)

420   Microsoft FPR Volume VI, Tab B – FPR_Microsoft_18-R-            174327
      0077_Volume VI_Tab B, Price Build-Up.xls (PROTECTED)

421   Microsoft FPR Volume VI, Tab B – Copy of IPR2_Microsoft_18-R-   174861
      0077_Volume VI_Tab B Priced BOE, Scenario 5.xls (PROTECTED)

422   Microsoft FPR Volume VI, Tab B – Copy of IPR2_Microsoft_18-R-   174902
      0077_Volume VI_Tab B Unpriced BOE, Scenario 5.xls
      (PROTECTED)

423   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   174943
      0077_Volume VI_Tab B Priced BOE, Scenario 3.xls (PROTECTED)

424   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175067
      0077_Volume VI_Tab B Priced BOE, Scenario 4.xls (PROTECTED)

425   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175138
      0077_Volume VI_Tab B Priced BOE, Scenario 6.xls (PROTECTED)




                                      27
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 28 of 37




426   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175339
      0077_Volume VI_Tab B Unpriced BOE, Scenario 1.xls
      (PROTECTED)

427   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175467
      0077_Volume VI_Tab B Unpriced BOE, Scenario 2.xls
      (PROTECTED)

428   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175549
      0077_Volume VI_Tab B Unpriced BOE, Scenario 3.xls
      (PROTECTED)

429   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175668
      0077_Volume VI_Tab B Unpriced BOE, Scenario 4.xls
      (PROTECTED)

430   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175735
      0077_Volume VI_Tab B Unpriced BOE, Scenario 6.xls
      (PROTECTED)

431   Microsoft FPR Volume VI, Tab B – Copy of IPR3_Microsoft_18-R-   175924
      0077_Volume VI_Tab B Unpriced BOE_Copy Two.doc
      (PROTECTED)

432   Microsoft FPR Volume VI, Tab C – Copy of IPR2_Microsoft_18-R-   175956
      0077_Volume VI_Tab C, Attachment J-3_Copy Two.pdf
      (PROTECTED)

433   Microsoft FPR Volume VI, Tab C – Copy of IPR2_Microsoft_18-R-   175983
      0077_Volume VI_Tab C, CLIN x005, CLIN x006, CLIN x007_Copy
      Two.pdf (PROTECTED)

434   Microsoft FPR Volume VI, Tab C – FPR_Microsoft_18-R-            175986
      0077_Volume VI_Tab C, Classified Cloud Support Package.pdf
      (PROTECTED)

435   Microsoft FPR Volume VI, Tab C – FPR_Microsoft_18-R-            175992
      0077_Volume VI_Tab C, Classified IaaS and PaaS.pdf
      (PROTECTED)

436   Microsoft FPR Volume VI, Tab C – FPR_Microsoft_18-R-            176095
      0077_Volume VI_Tab C, Unclassified Cloud Support Package.pdf
      (PROTECTED)

437   Microsoft FPR Volume VI, Tab C – FPR_Microsoft_18-R-            176101
      0077_Volume VI_Tab C, Unclassified IaaS and PaaS.pdf
      (PROTECTED)

                                     28
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 29 of 37




438   Microsoft FPR Volume VII – FPR_Microsoft_18-R-0077_Volume           176216
      VII (PROTECTED)

439   Read-Ahead for Sept 10, 2019 Information Session, dated September   176304
      10, 2019 (PROTECTED)

440   Read-Ahead for Sept 16, 2019 Information Session, dated September   176307
      16, 2019 (PROTECTED)

441   Microsoft FPR Evaluation - Factor 2, dated September 26, 2019       176319
      (PROTECTED)

442   Microsoft FPR Evaluation - Factor 3, dated September 12, 2019       176321
      (PROTECTED)

443   Microsoft FPR Evaluation - Factor 4, dated September 11, 2019       176322
      (PROTECTED)

444   Microsoft FPR Evaluation - Factor 5, dated September 12, 2019       176323
      (PROTECTED)

445   Microsoft FPR Evaluation - Factor 6, dated September 11, 2019       176324
      (PROTECTED)

446   Microsoft FPR Evaluation - Factor 7, dated September 13, 2019       176325
      (PROTECTED)

447   AWS FPR Evaluation – Factor 2, dated September 26, 2019             176326
      (PROTECTED)

448   AWS FPR Evaluation – Factor 3, dated September 27, 2019             176328
      (PROTECTED)

449   AWS FPR Evaluation – Factor 4, dated September 11, 2019             176329
      (PROTECTED)

450   AWS FPR Evaluation – Factor 5, dated September 12, 2019             176330
      (PROTECTED)

451   AWS FPR Evaluation – Factor 6, dated September 11, 2019             176331
      (PROTECTED)

452   AWS FPR Evaluation – Factor 7, dated September 13, 2019             176332
      (PROTECTED)

453   Read-Ahead for Sept 25 2019 Hosted Congressional Meeting, dated     176333
      September 26, 2019 (PROTECTED)

                                       29
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 30 of 37




454   Principal Deputy Assistant Secretary of Defense, Acquisition        176345
      Enablers (PDASD(AE)) Recusal, dated September 27, 2019
      (PROTECTED)

455   PEB Factor 9 FPR Memo, dated September 30, 2019 (PROTECTED)         176347

456   Source Selection Evaluation Board (SSEB) Executive Summary of       176366
      FPR, dated October 3, 2019 (PROTECTED)

457   Source Selection Advisory Council (SSAC) Report & Award             176396
      Recommendation to Source Selection Authority (SSA), dated October
      3, 2019 (PROTECTED)

458   Secretary of Defense (SECDEF) Recusal Memo, dated October 7,        176408
      2019 (PROTECTED)

459   Source Selection Decision Document (SSDD), dated October 17,        176409
      2019 (PROTECTED)

460   Procuring Contracting Officer (PCO) Memorandum Regarding            176418
      PDASD(AE) Non-Impact, dated October 18, 2019 (PROTECTED)

461   Department of Defense Inspector General (DODIG) Email Regarding     176424
      Investigation, dated October 17, 2019 (PROTECTED)

462   Deputy Secretary of Defense (DEPSEC) Decision Memo, dated           176426
      October 18, 2019 (PROTECTED)

463   PCO Award Memorandum, dated October 21, 2019 (PROTECTED)            176428

464   Small Business Subcontracting Plan Determination (A36), dated       176430
      October 11, 2019 (PROTECTED)

465   U.S. Department of Labor Office of Federal Contract Compliance      176435
      Program (OFCCP) Pre-Award Registry (A35), dated October 3, 2019
      (PROTECTED)

466   Equal Employment Opportunity (EEO) Pre-Award Clearance for          176436
      subcontractor, dated October 16, 2019 (PROTECTED)

467   AWS Responsibility Determination (A53), dated October 21, 2019      176441
      (PROTECTED)

468   AWS Responsibility Determination – Attachment A – Dun &             176444
      Bradstreet (D&B) Report (PROTECTED)




                                        30
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 31 of 37




469   AWS Responsibility Determination – Attachment B – Contractor           176459
      Performance Assessment Reporting System (CPARS) Assessment
      (PROTECTED)

470   AWS Responsibility Determination – Attachment C – Federal              176460
      Awardee Performance and Integrity Information System (FAPIIS)
      Check (PROTECTED)

471   AWS Responsibility Determination – Attachment D – SAM Profile          176462
      (PROTECTED)

472   AWS Responsibility Determination – Attachment E – Federal              176463
      Acquisition Regulation (FAR) & Defense Federal Acquisition
      Regulation Supplement (DFARS) Report (PROTECTED)

473   Microsoft Responsibility Determination (A53), dated October 21,        176515
      2019 (PROTECTED)

474   Microsoft Responsibility Determination – Attachment A - D&B            176519
      Report (PROTECTED)

475   Microsoft Responsibility Determination – Attachment B – CPARS          176542
      Assessment (PROTECTED)

476   Microsoft Responsibility Determination – Attachment C – CPARS          176548
      Marginal Assessments (PROTECTED)

477   Microsoft Responsibility Determination – Attachment D – FAPIIS         176560
      Check (PROTECTED)

478   Microsoft Responsibility Determination – Attachment E – SAM            176563
      Profile (PROTECTED)

479   Microsoft Responsibility Determination – Attachment F – FAR &          176564
      DFARS Report (PROTECTED)

480   Unsuccessful Offeror Notifications & Debriefing, dated October 25,     176608
      2019 (PROTECTED)

481   Award Notification, Notification & Attachments 1 of 3, dated October   176973
      25, 2019 (PROTECTED)

482   Award Notification, Notification & Attachments 2 of 3, dated October   178098
      25, 2019 (PROTECTED)

483   Award Notification, Notification & Attachments 3 of 3, dated October   178345
      25, 2019 (PROTECTED)

                                       31
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 32 of 37




484   Microsoft Debriefing Email, dated October 30, 2019 (PROTECTED)      178383

485   Contract HQ0034-20-D-0001, dated October 25, 2019                   178596
      (PROTECTED)

486   Task Order 1, dated October 25, 2019 (PROTECTED)                    179980

487   Task Order 2, dated October 25, 2019 (PROTECTED)                    179994

488   AWS Debriefing Questions, dated October 29, 2019 (PROTECTED)        180001

489   Letter to AWS Regarding Inadvertent Disclosure of Microsoft         180068
      Proprietary Data, dated October 30, 2019 (PROTECTED)

490   AWS Response Regarding Inadvertent Disclosure of Microsoft          180071
      Proprietary Data, dated November 1, 2019 (PROTECTED)

491   Agency Response to Debriefing Questions, dated November 5, 2019     180078
      (PROTECTED)

492   Letter to AWS Following Up on Response Regarding Inadvertent        180081
      Disclosure of Microsoft Proprietary Data, dated November 12, 2019
      (PROTECTED)

493   Microsoft Letter to DoD Regarding Inadvertent Disclosure of         180084
      Proprietary Data, dated December 3, 2019

494   Agency Presentation – Why DoD Needs Enterprise Cloud, dated         180091
      August 23, 2019

           January 31, 2020 Amendment To Administrative Record

495   JEDI Cyber Security Plan Reference D.1: Joint Publication (JP)      180096
      3-12(R) - Cyberspace Operations, dated February 5, 2013

496   JEDI Cyber Security Plan Reference D.2: Executive Order 12829 -     180166
      National Industrial Security Program, dated January 8, 1993

497   JEDI Cyber Security Plan Reference D.4: Defense Federal             180174
      Acquisition Regulation Supplement (DFARS) § 252.239-7010 Cloud
      Computing Services

498   JEDI Cyber Security Plan Reference D.5: DoD Instruction 8540.01     180185
      Cross Domain Policy, dated August 28, 2017.




                                       32
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 33 of 37




499   JEDI Cyber Security Plan Reference D.6: Committee on National           180245
      Security Systems (CNSS) Instruction 1253F Attachment 3 - Cross
      Domain Policy (PROTECTED)

500   JEDI Cyber Security Plan Reference D.7: DoD Instruction 8530.01 -       180344
      Cybersecurity Activities Support to DoD Information Network
      Operations, dated July 25, 2017

501   JEDI Cyber Security Plan Reference D.9: Federal Acquisition             180389
      Regulation (FAR) 2.101 – Definitions

502   JEDI Cyber Security Plan Reference D.10: DoD Directive 5220.22-M        180417
      - National Industrial Security Program Operating Manual, dated
      February 28, 2006

503   JEDI Cyber Security Plan Reference D.13: CNSS Policy 30-                180548
      Cryptographic Key Protection, dated December 28, 2017

504   JEDI Cyber Security Plan Reference D.14: DoD Instruction 8520.03 -      180555
      Identity Authentication for Information Systems, dated July 27, 2017

505   JEDI Cyber Security Plan Reference D.15: CNSS Policy 25 - National      180581
      Policy for Public Key Infrastructure in National Security Systems,
      dated December 11, 2017

506   JEDI Cyber Security Plan Reference D.16: National Institute of          180587
      Standards and Technology (NIST) Special Publication (SP) 800-63-3
      - Digital Identity Guidelines, dated June 2017

507   JEDI Cyber Security Plan Reference D.17: NIST SP 800-88-                180661
      Guidelines for Media Sanitization, Revision 1, dated February 5, 2015

508   JEDI Cyber Security Plan Reference D.18: NIST Interagency or            180665
      Internal Report 8006 - Cloud Computing Forensic Science
      Challenges, dated June 30, 2014

509   JEDI Cyber Security Plan Reference D.19: 44 United States Code          180716
      Chapter 31 - Records Management by Federal Agencies

510   JEDI Cyber Security Plan Reference D.20: DoD Instruction 8510.01 -      180721
      Risk Management Framework (RMF), dated July 28, 2017

511   JEDI Cyber Security Plan Reference D.21: DoD Memorandum -               180770
      Cybersecurity Activities Performed for Cloud Service Offerings,
      dated November 15, 2017



                                        33
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 34 of 37




512   JEDI Cyber Security Plan Reference D.22: CNSS Instruction 1253F       180793
      Attachment 5 - Classified Information Overlay, dated May 9, 2014
      (PROTECTED)

513   JEDI Cyber Security Plan Reference D.23: DoD Directive 8100.02-       180822
      Use of Commercial Wireless Devices, Services and Technologies in
      the Department of Defense Global Information Grid, dated April 23,
      2007

514   JEDI Cyber Security Plan Reference D.24: Federal Information          180835
      Processing Standards Publication 140-2 - Security Requirements for
      Cryptographic Modules, dated December 3, 2002

515   JEDI Cyber Security Plan Reference D.25: White House Office of        180904
      Management and Budget Circular No. A-130 - Managing Information
      as a Strategic Resource, dated July 28, 2016

516   JEDI Cyber Security Plan Reference D.26: CNSS Policy No. 11 -         180989
      Acquisition of Information Assurance (IA) and IA-Enabled
      Information Technology Products, dated June 10, 2013

517   “JEDI Evaluation Notices (AWS),” dated July 3, 2019 (Attachment to    180997
      Tab 343, AR 151547) (PROTECTED)

518   “JEDI Evaluation Notices (Microsoft)”, dated July 3, 2019             180998
      (Attachment to Tab 343, AR 151559) (PROTECTED)

519   “Microsoft_18-R-0077_Volume III_Tab B_Conformed,” dated July          180999
      15, 2019 (Attachment to Tab 343, AR 151565) (PROTECTED)

520   “AWS F9-EN1” Evaluation Notices, dated July 16, 2019 (Attachment      181042
      to Tab 343, AR 151594) (PROTECTED)

521   “Microsoft F9-EN1” Evaluation Notices, dated July 16, 2019            181048
      (Attachment to Tab 343, AR 151597) (PROTECTED)

522   “Evaluation Notice #2 – Microsoft,” dated July 16, 2019 (Attachment   181054
      to Tab 343, AR 151601) (PROTECTED)

523   Response to “Evaluation Notice #2 - Microsoft,” dated July 16, 2019   181055
      (Attachment to Tab 343, AR 151602) (PROTECTED)

524   “Evaluation Notice #2 – AWS,” dated July 18, 2019 (Attachment to      181056
      Tab 343, AR 151604) (PROTECTED)

525   “Microsoft F9-EN2” Evaluation Notices, dated July 18, 2019            181057
      (Attachment to Tab 343, AR 151607) (PROTECTED)

                                       34
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 35 of 37




526   “AWS F9-EN2” Evaluation Notices, dated July 18, 2019 (Attachment   181058
      to Tab 343, AR 151609) (PROTECTED)

527    “JEDI SLA Evaluation Notices (AWS) for IPR_22jul2019,” dated      181059
      July 22, 2019 (Attachment to Tab 343, AR 151615) (PROTECTED)

528   “JEDI SLA Evaluation Notices (Microsoft) for IPR_22Jul2019,”       181067
      dated July 22, 2019 (Attachment to Tab 343, AR 151619)
      (PROTECTED)

529   “JEDI SLA Evaluation Notices (AWS) for IPR_080519,” dated          181074
      August 5, 2019 (Attachment to Tab 343, AR 151625) (PROTECTED)

530   “JEDI SLA Evaluation Notices (Microsoft) for IPR 080519,” dated    181075
      August 5, 2019 (Attachment to Tab 343, AR 151627) (PROTECTED)

531   “Microsoft F9-EN3” Evaluation Notices, dated August 7, 2019        181076
      (Attachment to Tab 343, AR 151635) (PROTECTED)

532   “Evaluation Notice #3 – Microsoft,” dated August 12, 2019          181083
      (Attachment to Tab 343, AR 151637) (PROTECTED)

533   “Draft __ FPR Table Attachment,” dated August 21, 2019             181084
      (Attachment to Tab 343, AR 151660, 151666)

534   IPR PEB Memorandum (Tab 337) Attachment 1 - AWS Initial            181085
      Discussion Workbook with Disposition (PROTECTED)

535   IPR PEB Memorandum (Tab 337) Attachment 2 - AWS IPR1               181088
      Discussions Workbook with Disposition (PROTECTED)

536   IPR PEB Memorandum (Tab 337) Attachment 3 - AWS IPR2               181107
      Discussions Workbook with Disposition (PROTECTED)

537   IPR PEB Memorandum (Tab 337) Attachment 4 - AWS Price              181116
      Scenario Change Analysis Workbook (PROTECTED)

538   IPR PEB Memorandum (Tab 337) Attachment 5 - Microsoft Initial      181123
      Discussions Workbook with Disposition (PROTECTED)

539   IPR PEB Memorandum (Tab 337) Attachment 6 - Microsoft IPR1         181127
      Discussion Workbook with Disposition (PROTECTED)

540   IPR PEB Memorandum (Tab 337) Attachment 7 - Microsoft IPR2         181133
      Discussion Workbook with Disposition (PROTECTED)




                                       35
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 36 of 37




541   IPR PEB Memorandum (Tab 337) Attachment 8 - Microsoft IPR3           181138
      Discussion Workbook with Disposition (PROTECTED)

542   IPR PEB Memorandum (Tab 337) Attachment 9 - Microsoft Price          181141
      Scenario Change Analysis Workbook (PROTECTED)

543   IPR PEB Memorandum (Tab 337) Attachment 10 – Memorandum              181149
      regarding Rationale for Amending Price Scenarios (Amendment
      0005) (PROTECTED)

544   IPR PEB Memorandum (Tab 337) Attachment 11 – Memorandum              181152
      regarding Price Scenario 6 (PROTECTED)

545   Phase 2 Peer Review, dated August 9, 2019 (PROTECTED)                181157

546   Contracting Officer Response to Phase 2 Peer Review, dated           181161
      September 3, 2019 (PROTECTED)

547   Formal Documentation of Phase 3 Peer Review, dated October 15,       181176
      2019

548   Read-Ahead Memorandum for August 29, 2019 Information Session        181177
      (PROTECTED)

549   Tab A to Read-Ahead Memorandum for September 10, 2019                181180
      Information Session (Tab 439) - Analysis of Oracle’s Letter (with
      Mythbusters Frequently Asked Question Appended) (PROTECTED)

550   Tab E to Read-Ahead Memorandum for September 26, 2019                181193
      Information Session (Tab 453) - Video link and transcript of
      Representative Mark Meadows on Fox News

551   Memorandum regarding Waiver of Past Performance Evaluation,          181195
      dated June 13, 2018

552   Memorandum Regarding Determination to Allow Government               181197
      Furnished Property for JEDI, dated July 23, 2018

553   E-mail chain between DoD and AWS, dated August 9, 2018               181200
      (PROTECTED)

554   Memorandum regarding Justification for Factor 8, dated October 16,   181201
      2018

555   Letters from Senators Mark Warner and Jack Reed to DoD, dated        181204
      August 5, 2019


                                        36
 Case 1:19-cv-01796-PEC Document 136-1 Filed 01/31/20 Page 37 of 37




556   E-mail Chain between DoD and AWS, dated August 21-23, 2019       181206
      (PROTECTED)

557   Memorandum regarding Solicitation Amendment 5, Factor 8, dated   181212
      August 26, 2019 (PROTECTED)

558   Letters from DoD to Senators Warner and Reed, dated October 7,   181214
      2019




                                      37
